Birdsong, Presiding Judge.
In Republic Claims Svc. Co. v. Hoyal, 264 Ga. 127 (441 SE2d 755), the Supreme Court reversed our decision in this case, reported at 210 Ga. App. 88 (435 SE2d 612). The judgment of the trial court in this case is therefore reversed pursuant to the ruling of the Supreme Court, and the trial court is directed to take such action as is appropriate or necessary and not inconsistent with the ruling of the Supreme Court.

Judgment reversed.


Pope, C. J., McMurray, P. J., Beasley, P. J., Andrews, Johnson, Blackburn, Smith, JJ., and Senior Appellate Judge Harold R. Banke concur.